Title: From Alexander Hamilton to John F. Hamtramck, 23 May 1799
From: Hamilton, Alexander
To: Hamtramck, John F.


Sir
New York May 23. 1799

I send an extract of a letter from the Secy of War of the 21st instant on the subject of the house of Panton and Leslie; and I desire that you will as far as shall depend on the military give effect to his views. He will no doubt have made a similar communication to the Superintendants of Indian Affairs for their government. I know of no particular orders which the nature of the subject permits to be given on my part. The detail must be regulated by the occasion.
You are aware that the Governors of the North Western Territory and of the Mississippi Territory are severally ex Officio Superintendants of Indian Affairs. The management of those affairs under the direction of the Secretary of War appertain to them. The Military in this respect are only to be auxiliary to their plans and measures. In saying this, it mus⟨t⟩ not be understood that they are to direct milita⟨ry⟩ dispositions and operations. But they are to b⟨e⟩ the organs of all negotiations and communicatio⟨ns⟩ between the Indians and the Government. They are to determine when and where supplies ⟨are⟩ to be furnished to those people and what othe⟨r⟩ accommodations they are to have. The Military in regard to all such matters are only to a⟨ct⟩ as far as their cooperation may be required by the Superintenda⟨nts⟩ avoiding interferences without previous concert with them or otherwise than in conformity with their views. This will exempt the military from a responsibility which had better rest elsewhere and it will promote a regular and uniform system of conduct towards the Indians; which cannot exist if every commandant of a Post is to intermeddle seperately and independently in the management of the concerns which relate to them.
This communication is made in conformity with an instruction from the Secretary of War; who particularly desires that “The Military Officers may be required to refer the Indians in all matters relating to their national affairs or grievances to the Governor of the North Western Territory and the Governor of the Mississippi Territory or the temporary Indian Agent nearest to their post as the case may require; and that the Commandants of the Posts on the Mississippi Territory may be instructed to furnish on the order of Governor Serjeant when the same can be spared such rations for the Indians who may visit the said posts as he may from time to time direct.”
This letter being addressed to you as the Temporary Commander in the presumed absence of General Wilkinson—you will act in it accordingly; recollecting that your attention is to extend to all the troops and posts from Pitsburgh Westward, to the Missi[ssi]ppi, on the Mississippi, on the Lakes and in Tenessee; in short to all which constitute the Western army and its dependencies. But in saying this as a guide to you, it is not my intention to contravene any arrangements of command which General Wilkinson may have made previous to his Departure.
With great consideration   I am Sir   Yr Obed serv
Col Hamtramck
